EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Gregory Hermanson, Reg. #53,018, June 15, 2022. 

CLAIM AMENDMENTS
	In the Claims, replace Claim 1 with the following:
--1. (Currently Amended) A method for generating a video, comprising: 
	receiving a video generating instruction, wherein the video generating instruction is generated in response to a user operation on a video generating link on a video playback page; 
	obtaining a template list of video templates based on the video generating instruction, wherein the template list comprises template identifiers of video templates, labels indicating whether the video templates are offline, and terminal models and systems which the video templates are adopted to, and wherein the video templates comprises a first video template, and the first video template is a template adopted by a current video shown on the video playback page; 
	determining whether the first video template satisfies a preset condition based on the template list; 
	in response to the first video template satisfies satisfying the preset condition:	displaying a template page of the first video template, wherein the template page displays a plurality of key frames corresponding to the first video template; 
	previewing content of the first video template by clicking on or sliding the plurality of key frames; 
	determining a target template based on the first video template; and 
	generating the video based on the target template; and
	in response to the first video template not satisfy satisfying the preset condition, displaying abnormal information.-- 

	In the Claims, cancel Claim 4.
	In the Claims, Claim 5, line 1, change "The method according to claim 4" to --The method according to claim 1--.

	In the Claims, replace Claim 8 with the following:
--8. (Currently Amended) An electronic device, comprising: 
	a processor; 
	a memory configured to store instructions executable by the processor; 
	wherein the processor is configured to execute the instructions to perform:
	receiving a video generating instruction, wherein the video generating instruction is generated in response to a user operation on a video generating link on a video playback page; 
	obtaining a template list of video templates based on the video generating instruction, wherein the template list comprises template identifiers of video templates, labels indicating whether the video templates are offline, and terminal models and systems which the video templates are adopted to, and wherein the video templates comprises a first video template, and the first video template is a template adopted by a current video shown on the video playback page; 
	determining whether the first video template satisfies a preset condition based on the template list; 
	in response to the first video template satisfies satisfying the preset condition:	displaying a template page of the first video template, wherein the template page displays a plurality of key frames corresponding to the first video template; 
	previewing content of the first video template by clicking on or sliding the plurality of key frames; 
	determining a target template based on the first video template; and 
	generating the video based on the target template; and
	in response to the first video template not satisfy satisfying the preset condition, displaying abnormal information.-- 

	In the Claims, cancel Claim 11.
	In the Claims, Claim 12, line 1, change "The electronic device according to claim 11" to --The electronic device according to claim 8--.

	In the Claims, replace Claim 15 with the following:
--15. (Currently Amended) A non-transitory computer storage medium storing computer executable instructions, wherein the computer executable instructions are configured to be executed to perform:
	receiving a video generating instruction, wherein the video generating instruction is generated in response to a user operation on a video generating link on a video playback page; 
	obtaining a template list of video templates based on the video generating instruction, wherein the template list comprises template identifiers of video templates, labels indicating whether the video templates are offline, and terminal models and systems which the video templates are adopted to, and wherein the video templates comprises a first video template, and the first video template is a template adopted by a current video shown on the video playback page; 
	determining whether the first video template satisfies a preset condition based on the template list; 
	in response to the first video template satisfies satisfying the preset condition:	displaying a template page of the first video template, wherein the template page displays a plurality of key frames corresponding to the first video template; 
	previewing content of the first video template by clicking on or sliding the plurality of key frames; 
	determining a target template based on the first video template; and 
	generating the video based on the target template; and
	in response to the first video template not satisfy satisfying the preset condition, displaying abnormal information.--

	In the Claims, cancel Claim 18.
	In the Claims, Claim 19, line 1, change "The non-transitory computer storage medium according to claim 18" to --The non-transitory computer storage medium according to claim 15--.

Allowed Claims
Claims 1-3, 5-10, 12-17, and 19-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484